DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/22/2022 has been entered and fully considered.
Claims 1-30 are pending of which claims 1, 10,  20 and 25 are independent.
		Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




Response to Arguments
The Terminal Disclaimer filed obviates the double patenting rejection made in the last office actions and consequently the double patenting rejection of claims 1-30 are withdrawn.
The examiner re-reviewed the pertinent prior art of record and conducted a search update and made a determination that the independent claims are a bit  broad and can be addressed reasonably well with the identified prior art in the current search update.
	Namely., the examiner felt merely reciting RRC messages and cell group connections cannot be allowable because the mechanics of sending a wake up message from one base station to another base station so that the another base station can send a wake up message to the user equipment in communication with both base stations is well known in the prior art.  Configuring the base stations to be part of a cell group is completely a different aspect unrelated to power saving scheme for the user equipment.   The connection/interface from a base station to a user equipment irrespective of the fact that the base station is part of a cell group or not is the same and that connection is still between the base station and the UE and not the cell group as an entity even though the base station is part of the cell group.  
	Given these points that required clarity, the examiner attempted to reach out to Applicant’s representative repeatedly but did not hear back and hence the rejection of the independent claims are provided below.   The reason the examiner approached the Applicant was to ask to incorporate any of the objected dependent claims as these claims reasonably narrow down the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150304950 A1) in view of Park et al (US 20180270894 A1).
	Regarding claim 1, Li discloses a method (i.e. Figs. 1- 8 in particular Figs. 2, 3.  4 and 5) of wireless communication performed by a base station (BS) (i.e. LTE eNB 202 in Fig. 2 or LTE eNB 302 in Fig. 3) i.e.  UE 201 I Fig. 2 or UE 301 in Fig. 3) is to wake from a power saving state or to reconfigure a cycle associated with the power saving state(i.e. LTE eNB 202/302 receives data in the form of full paging intended for UE 201/301 and the LTE eNB 202/302 sends a message to the Zigbee AP/BS/Hub 308 instructing it to wake up the LTE transceiver of UE 201/301. See paragraphs 43 and 54) ; and transmitting the i.e. UE 201/301 in Figs. 2/3) via a connection of a second  (i.e. the second connection being from the UE201/301 Zigbee interface 209/309 to Zigbee AP/BS/Hub 308) to cause the UE to wake from the power saving state or reconfigure the cycle associated with the power saving state. (i.e. Zigbee AP/BS/Hub 308 actually sends a wake up message to UE 201/301 to awake/activate LTE Transceiver 207/307 so that the full paging message can be retrieved from the LTE eNB 202/302. See paragraphs 43, 54 and 64)
	Li fails to disclose generating RRC messages and also fails to disclose the base station belongs to a first cell group and the UE receiving the wake up message via a connection of a second cell group.
	Park discloses in the same endeavor, inactive state data forwarding in a dual interface where one interface at a time is inactive, and further discloses generating RRC messages(See paragraph 55 where RRC can be paging message by RAN and state transition communicated to the UE by the base station disclosed in paragraph 215) and the base station belongs to a first cell group (i.e. in paragraph 115 in dual connectivity of a UE with a first base station and a second base station that the first base station can belong to a master cell group and the second base station can belong to a secondary cell group) and the UE receiving the wake up message via a connection of a second cell group.(i.e. per paragraph 178 a paging message can be transmitted from a first base station that belongs to a master/first cell group to a second base station belonging to a second cell group and having a connection with a UE and the connection being a cell group connection, the second base station forwards the RAN paging message to the UE through the cell - see paragraphs 178-179)
	In view of the above, having the method of Li and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Li disclosing using a first Base Station to support a first RAT (Radio Access Technology) to receive a wake up signal from a second Base Station supporting a second RAT to wake up a user equipment in power saving state with the method of the Base Stations being part of Cell Groups and forming a cell group connection with the user equipment as taught by Park, since Park states in paragraph 174 that the modification results in improving network communication reliability when the user is in an RRC inactive state or RRC idle state allowing reliable data forwarding and additional guarantee for failed cells to be added from the cell group.
	Regarding claim 10, Li discloses a method (i.e. Figs. 1-8) of wireless communication performed by a user equipment (i.e. UE 201/301 in Figs. 2/3 shown structurally in Fig. 8 as UE 805 - see paragraph 66) (UE) comprising: 
	receiving i.e. a wake up message is received by UE 201/301 from Zigbee BS/AP/Hub 308- see paragraphs 43 and 54) via a connection of a first (i.e. the connection between the Zigbee Hub/AP/BS 308  to UE 20/301 is the connection) .e. LTE eNB 202/302 receives data in the form of full paging intended for UE 201/301 and the LTE eNB 202/302 sends a message to the Zigbee AP/BS/Hub 308 instructing it to wake up the LTE transceiver of UE 201/301. See paragraphs 43 and 54) and
	waking (i.e. once the wake up signal is received by UE 201/301 the LTE 207/307 interface is awaken per paragraphs 43 and 54), for a connection of a second 
reconfiguring, for the connection of the second( i.e. the connection between eNB 201/301 to LTE interface 207/307 is the second connection)  .e. LTE eNB 202/302 receives data in the form of full paging intended for UE 201/301 and the LTE eNB 202/302 sends a message to the Zigbee AP/BS/Hub 308 instructing it to wake up the LTE transceiver of UE 201/301which is LTE interface 207/307 . See paragraphs 43 and 54)
	Li fails to disclose receiving RRC messages via a connection of a cell group and also fails to disclose that the UE waking up a connection of a cell group.
	Park discloses in the same endeavor, inactive state data forwarding in a dual interface where one interface at a time is inactive, and further discloses receiving RRC messages via a connection of a cell group a(See paragraph 55 where RRC can be paging message by RAN and state transition communicated to the UE by the base station belonging to a cell group via a cell group connection as disclosed in paragraphs 215 and 179 ) and also discloses that the UE waking up a connection of a cell group.(See Fig. 15 where the third paging message wakes up the UE and RRC Connection Setup follows with gNB3)
	In view of the above, having the method of Li and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Li disclosing using a first Base Station to support a first RAT (Radio Access Technology) to receive a wake up signal from a second Base Station supporting a second RAT to a wake up the user equipment in power saving state with Park’s disclosure of the Base Stations being part of Cell Groups and forming a cell group connection with the user equipment, since Park states in paragraph 174 that the modification results in improving network communication reliability when the user is in an RRC inactive state or RRC idle state allowing reliable data forwarding and additional guarantee for failed cells to be added from the cell group.
	Regarding claim 20, Li discloses a base station (BS) (i.e. eNB 202/302 in Figs. 2/3 and structurally shown in eNB 801 in Fig 8) for wireless communication, comprising:
one or more transceivers; (i.e. LTE Unit 825 in Fig. 8 )
a memory comprising instructions (i.e. has to have memory coupled with controller 821/processor 821 - see paragraph 65); and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to execute the instructions and cause the BS to:
	generate i.e.  UE 201 I Fig. 2 or UE 301 in Fig. 3) is to wake from a power saving state or to reconfigure a cycle associated with the power saving state(i.e. LTE eNB 202/302 receives data in the form of full paging intended for UE 201/301 and the LTE eNB 202/302 sends a message to the Zigbee AP/BS/Hub 308 instructing it to wake up the LTE transceiver of UE 201/301. See paragraphs 43 and 54) ; and 	transmit the i.e. UE 201/301 in Figs. 2/3) via a connection of a second  (i.e. the second connection being from the UE201/301 Zigbee interface 209/309 to Zigbee AP/BS/Hub 308) to cause the UE to wake from the power saving state or reconfigure the cycle associated with the power saving state. (i.e. Zigbee AP/BS/Hub 308 actually sends a wake up message to UE 201/301 to awake/activate LTE Transceiver 207/307 so that the full paging message can be retrieved from the LTE eNB 202/302. See paragraphs 43, 54 and 64)
	Li fails to disclose generating RRC messages and also fails to disclose that the UE receiving the wake up message via a connection of a second cell group.
	Park discloses in the same endeavor, inactive state data forwarding in a dual interface where one interface at a time is inactive, and further discloses generating RRC messages(See paragraph 55 where RRC can be paging message by RAN and state transition communicated to the UE by the base station disclosed in paragraph 215) and the base station belongs to a first cell group (i.e. in paragraph 115 in dual connectivity of a UE with a first base station and a second base station that the first base station can belong to a master cell group and the second base station can belong to a secondary cell group) and the UE receiving the wake up message via a connection of a second cell group.(i.e. per paragraph 178 a paging message can be transmitted from a first base station that belongs to a master/first cell group to a second base station belonging to a second cell group and having a connection with a UE and the connection being a cell group connection, the second base station forwards the RAN paging message to the UE through the cell - see paragraphs 178-179)
	In view of the above, having the base station of Li and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the base station of Li disclosing using a first Base Station to support a first RAT (Radio Access Technology) to receive a wake up signal from a second Base Station supporting a second RAT to a wake up a user equipment in power saving state with Park’s disclosure of the Base Stations being part of Cell Groups and forming a cell group connection with the user equipment, since Park states in paragraph 174 that the modification results in improving network communication reliability when the user is in an RRC inactive state or RRC idle state allowing reliable data forwarding and additional guarantee for failed cells to be added from the cell group.
	Regarding claim 25, Li discloses a user equipment (i.e. UE 201/301 in Figs. 2/3 shown structurally in Fig. 8 as UE 805 - see paragraph 66) (UE) comprising: one or more transceivers (i.e. LTE Radio 824 and Zigbee Radio 826) in Fig. 8 ) ; a memory comprising instructions;(i.e. memory is inherent for such a system) and one or more processors (i.e. Controller 820 in Fig. 8) configured to execute the instructions and cause the UE to:
	receive i.e. a wake up message is received by UE 201/301 from Zigbee BS/AP/Hub 308- see paragraphs 43 and 54) via a connection of a first (i.e. the connection between the Zigbee Hub/AP/BS 308  to UE 20/301 is the connection) .e. LTE eNB 202/302 receives data in the form of full paging intended for UE 201/301 and the LTE eNB 202/302 sends a message to the Zigbee AP/BS/Hub 308 instructing it to wake up the LTE transceiver of UE 201/301. See paragraphs 43 and 54) and
	wake (i.e. once the wake up signal is received by UE 201/301 the LTE 207/307 interface is awaken per paragraphs 43 and 54), for a connection of a second 
reconfiguring, for the connection of the second( i.e. the connection between eNB 201/301 to LTE interface 207/307 is the second connection)  .e. LTE eNB 202/302 receives data in the form of full paging intended for UE 201/301 and the LTE eNB 202/302 sends a message to the Zigbee AP/BS/Hub 308 instructing it to wake up the LTE transceiver of UE 201/301which is LTE interface 207/307 . See paragraphs 43 and 54)
	Li fails to disclose receiving RRC messages via a connection of a cell group and also fails to disclose that the UE waking up a connection of a cell group.
	Park discloses in the same endeavor, inactive state data forwarding in a dual interface where one interface at a time is inactive, and further discloses receiving RRC messages via a connection of a cell group a(See paragraph 55 where RRC can be paging message by RAN and state transition communicated to the UE by the base station belonging to a cell group via a cell group connection as disclosed in paragraphs 215 and 179 ) and also discloses that the UE waking up a connection of a cell group.(See Fig. 15 where the third paging message wakes up the UE and RRC Connection Setup follows with gNB3)
	In view of the above, having the user equipment (UE) of Li and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Li disclosing using a first Base Station to support a first RAT (Radio Access Technology) to receive a wake up signal from a second Base Station supporting a second RAT to a wake up the user equipment in power saving state with Park’s disclosure of the Base Stations being part of Cell Groups and forming a cell group connection with the user equipment, since Park states in paragraph 174 that the modification results in improving network communication reliability when the user is in an RRC inactive state or RRC idle state allowing reliable data forwarding and additional guarantee for failed cells to be added from the cell group.

Allowable Subject Matter
Claims 2-9, 11-19, 21-24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474